*268Judgment, Supreme Court, Bronx County (Albert Lorenzo, J., at suppression hearing; Caesar D. Cirigliano, J., at plea and sentence), rendered May 28, 2003, convicting defendant of attempted robbery in the first degree and summary contempt, and sentencing him to consecutive terms of 4 years and 30 days, respectively, unanimously affirmed.
After according defendant sufficient opportunity to be heard, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). Under the totality of the circumstances, the information allegedly provided by counsel concerning the possible scope of sentencing in the event of a conviction after trial was not so erroneous as to render the plea involuntary (see People v Garcia, 92 NY2d 869 [1998], see also Hill v Lockhart, 474 US 52, 59-60 [1985]). Defendant’s claim of innocence was contradicted by his plea allocution and did not warrant withdrawal of the plea.
The court properly denied defendant’s suppression motion. There is no basis to find that the lineup was unduly suggestive simply because after the victim selected defendant’s photo from an array, the police informed the victim that they would conduct a lineup once the selected suspect was arrested (see People v Rodriguez, 64 NY2d 738, 740-741 [1984]). Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.